Citation Nr: 0427470	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee chondromalacia.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee chondromalacia.  


REPRESENTATION

Veteran represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1966 to June 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

A review of the record reveals that notice of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) may well 
be defective.  The veteran has been variably advised to 
respond within 30 or 60 days as opposed to the one-year 
response period to which he is entitled.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, (Fed. Cir. 2003).  

Complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

At his hearing, the veteran indicated that he had been 
receiving treatment for his knees from Health South in 
Auburn.  After obtaining the necessary release, the RO should 
secure these records.

Finally, in order to ensure that the Board has sufficient 
information with which to decide the veteran's claim, an 
additional VA orthopedic examination must be scheduled.  The 
examiner should enumerate all symptoms and manifestations of 
the veteran's bilateral knee disability and comment on the 
severity of each.  

Thereafter, the VA examiner must comment upon whether 
functional loss due to pain and weakness causes additional 
disability beyond that reflected on range of motion 
measurements and discuss findings with respect to weakened 
movement, excess fatigability, and incoordination.  See 
DeLuca v Brown, 8 Vet. App. 202 (1995).  The examiner must 
discuss the foregoing with respect to each knee.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence.  

2.  After securing the necessary release, 
the RO should take appropriate steps to 
obtain medical records from Health South 
in Auburn.  

3.  The RO must schedule a VA orthopedic 
examination in order to ascertain the 
current severity of the service-connected 
bilateral knee disability.  The examiner 
is asked to (a) enumerate all symptoms 
and manifestations associated with the 
veteran's right and left knees and 
comment on the severity of each symptom 
identified; (b) provide relevant range of 
motion measurements for each knee; and 
(c) comment upon whether functional loss 
due to pain and weakness causes 
additional disability beyond that 
reflected on range of motion measurements 
and discuss findings with respect to 
weakened movement, excess fatigability, 
and incoordination.  The foregoing must 
be discussed with respect to each knee.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Finally, in light of the additional 
development, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).  


